Appeal from a judgment of the Oneida County Court (Michael L. Dwyer, J.), rendered April 2, 2015. The judgment convicted defendant, upon his plea of guilty, of robbery in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a plea of guilty of robbery in the first degree (Penal Law § 160.15 [4]). Defendant’s valid waiver of the right to appeal forecloses our review of his challenge to County Court’s suppression ruling (see People v Kemp, 94 NY2d 831, 833 [1999]), and his challenge to the severity of the sentence (see People v Hidalgo, 91 NY2d 733, 737 [1998]).
Present— Peradotto, J.P., Lindley, NeMoyer and Scudder, JJ.